Citation Nr: 0821459	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for eczematous 
dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February and April 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied entitlement 
to the benefits currently sought on appeal.

The Board notes that in October 2005, the veteran filed a 
notice of disagreement with a September 2005 rating decision 
denying hearing loss and a left toe injury.  Correspondence 
from the RO in November 2005 indicates that that notice of 
disagreement had been received.  As the case was transferred 
to the Board immediately thereafter, there is no further 
action of record, i.e., a statement of the case, on the 
issues.  However, because it appears that the RO acknowledged 
the disagreement, the Board will not take jurisdiction of 
these two claims under Manlincon v. West, 12 Vet. App. 238 
(1999).  

In its May 2008 written brief, the American Legion appears to 
raise the issue of service connection for a skin disorder on 
a secondary basis, as related to the veteran's service-
connected diabetes.  This is the first time the secondary 
issue has been raised; therefore, it has not been adjudicated 
by the agency of original jurisdiction and is not before the 
Board.  The issue is referred to the RO for appropriate 
disposition.

For reasons fully discussed below, the issue of entitlement 
to service connection for sinusitis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Eczematous dermatitis was first manifested many years after 
the veteran's service and has not been medically related to 
his service. 

CONCLUSION OF LAW

Eczematous dermatitis was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection for a skin disability, 
indicating that there must be medical evidence of a current 
disability, an event or injury in service, and medical 
evidence of a nexus between the two.  Examples of relevant 
types of evidence were provided.  The letter also informed 
the veteran of the information and evidence that VA would 
seek to provide and that which he was expected to provide.  
In June 2005, the veteran notified VA that he had nothing 
further to submit.  

Although the veteran has not received notice of the initial 
disability and effective date elements of the claim, because 
service connection is denied, any question as to these issues 
is moot, and there can be no failure to notify prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In all, the veteran has been adequately 
notified as to how to prove his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Although the veteran has not been 
afforded a VA examination in conjunction with his claim, one 
is not required in this instance.  Such is required if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran receives treatment for eczematous dermatitis 
affecting his trunk area and his hands.  While the veteran's 
service treatment records do not confirm treatment for the 
same, there is evidence of treatment of athlete's foot and an 
unidentified rash on his penis.  The question, therefore, 
remains whether the evidence indicates that there may be an 
association.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no medical evidence of record that suggests that the 
veteran's treatment in service is in any way related to his 
current dermatitis.  His primary care records and dermatology 
clinical notes recount only then-current treatment, without 
reference to history.  Nor do the veteran's statements of 
record indicate a continuity of symptomatology.  See May 2004 
notice of disagreement and December 2004 VA Form 9, 
Substantive Appeal.  Without evidence showing that there may 
be an association between the veteran's current disability 
and his service, further development in the way of a medical 
opinion is not required.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for a skin disability, 
which he contends initially manifested in service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence establishes that the veteran carries a 
current diagnosis of eczematous dermatitis involving areas of 
his trunk and hands.  See January 2004 private dermatology 
report.  Other records show that the veteran has, over the 
years, been treated for other acute skin-related disorders, 
to include dandruff (noted in VA progress note in May 2004), 
tinea cruris on his genital area in September 1996, and 
seborrheic keratosis on his back in June 1996.  The sole 
current diagnosis, however, is eczematous dermatitis.

The veteran contends that he was treated for skin disorders 
on the feet and penis during service and therefore his 
current skin disorder should be service-connected.  Service 
treatment records show that the veteran was treated for 
"athlete's foot" in March 1965.  There was no follow up and 
no recurrence of the condition.  Additionally, he was treated 
for moderate balanitis, or inflammation of the glans penis in 
September 1965.  The remainder of the service records are 
negative for any further treatment of any type of skin 
disorder.  The veteran's February 1966 separation examination 
found his skin to be normal.  Indeed, the veteran denied any 
skin disorder on his report of medical history at that time.

In sum, the veteran's service treatment records are negative 
for treatment of his current diagnosis, eczematous 
dermatitis.  However, he did receive two instances of 
treatment for acute skin-related disorders.  The question, 
therefore, is whether that in-service treatment is related to 
his current disability.  

The record does not demonstrate a medical nexus to service.  
Although the veteran was notified of the need for such 
evidence, he has provided no competent medical opinions on 
the issue.  The treatment records that have been submitted 
speak only to current treatment, without reference to any 
history of the disorder relating back to an event in service.  
See private records dated in August 1995, June and September 
1996, January 2003, and June 2004.  The veteran's own 
statements fail to establish any continuity of symptomatology 
between his treatment in 1965 and his first documented 
instance of treatment for a skin problem in August 1995.  
Neither his notice of disagreement nor his VA Form 9 advances 
any argument as to the issue of nexus.

VA has not sought a medical opinion on the issue of nexus; 
however, as explained above, one is not necessary in this 
case, as there is no indication of record that the current 
dermatitis has any relation to the foot or penis conditions 
in service.  Notably, the in-service skin conditions are 
medically distinct from the veteran's current skin diagnosis, 
based on their definitions in accepted medical dictionaries.  
See, e.g., Dorland's Illustrated Medical Dictionary, 31st 
Ed., (c) 2007.  In further support of the difference, there has 
been no documented treatment for the two in-service 
conditions since the veteran's separation in 1966.  Nor does 
he contend that there has been.  

In all, there is no evidence of a nexus between the veteran's 
current skin disability and his service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for eczematous dermatitis is denied.


ORDER

Entitlement to service connection for eczematous dermatitis 
is denied.


REMAND

The veteran seeks service connection for sinusitis, which he 
contends first manifested in service.  Service treatment 
records confirm that in February 1965, he was treated for 
acute sinusitis.  Current treatment records show that he 
carries a diagnosis of chronic rhinosinusitis.  See private 
treatment note, June 2005.  The question remains whether the 
two are medically related.

In the veteran's March 2004 notice of disagreement, he stated 
that he was disagreeing with his denial because sinusitis was 
diagnosed on active duty and it "still exists."  On his VA 
Form 9, he wrote that he was treated in service and that he 
believed the medical community would agree that sinusitis is 
a condition that "does not go away."  Finally, in the 
private treatment records, specifically in a progress noted 
dated in December 2004, the veteran reported a 30 to 40 year 
history of the same problem.  The examining physician 
described that visit as an acute episode of the veteran's 
chronic problem.  

Together, these three documents combine to create an 
indication that the veteran's current sinus disability may be 
related to his in-service sinus treatment.  He is essentially 
attesting to a continuity of symptomatology since service.  
Under these circumstances, a medical examination and opinion 
are required to determine whether there is a nexus.  See 
38 C.F.R. § 3.159(c)(4) (2007); see also, McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA examination 
to determine the nature and etiology of the 
veteran's currently diagnosed chronic 
rhinosinusitis.  All testing deemed necessary 
must be conducted and the results reported in 
detail.  The claims file must be reviewed in 
conjunction with the exam.  The examiner is 
asked to render an opinion as to whether it is 
at least as likely as not that the veteran's 
in-service treatment of sinusitis is medically 
related to his current rhinosinusitis.  A 
rationale for any opinion offered is required.  
The entire claims file must be considered; 
however, attention is invited to the veteran's 
tabbed service treatment records showing 
treatment in February 1966, as well as to the 
tabbed private sinus treatment records dated 
from March 1996 to June 2005.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


